DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
1.	Claims 3-4 and 15-128 have been canceled as requested in the amendment filed December 7, 2020. Following the amendment, claims 1-2 and 5-14 are pending in the present application.

2.	Claims 1-2 and 5-14 are under examination in the current office action.

Information Disclosure Statement
3.	The information disclosure statements (IDSs) filed 02/04/2021, 07/23/2021, 03/07/2022 and 03/25/2022 have been considered and the references therein are of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The recitations in claims 9 and 13 that the patient “has not shown any cardiac (or renal) response to such dosage when previously administered” render the claims indefinite because it is unclear whether a step of pre-administering the anti-amyloid antibody of claim 9 to the patient prior to treatment of peripheral neuropathy is required by the claim. The metes and bounds of the claimed invention therefore cannot be readily determined.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-2 and 5-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garidel et al. (US 2013/0295082 A1) as evidenced by Shin et al. (Mt. Sinai J. Med. 2012, 79(6), 733-748; listed on 02/04/2021 IDS). 
Garidel et al. disclose a method of therapeutically treating a human patient having or at risk of having amyloidosis characterized by the presence of amyloid protein fibrils, such as amyloid light chain (AL) amyloidosis, comprising administering an effective dosage of a humanized version of the 2A4 antibody (ATCC Accession No. PTA-9662) (see [0022]-[0023] and [0074]). A review of the sequence searches reveals that the VH (SEQ ID NO: 5) and VL (SEQ ID NO: 4) amino acid sequences of the humanized 2A4 antibody taught by Garidel are 100% identical to the instantly claimed VH and VL sequences of SEQ ID NO: 5 and 4, respectively, as in present claims 5-7. The sequences taught by Garidel also comprise the CDR sequences of instant SEQ ID NOs: 6-11, as in present claims 1 and 9. The antibody of Garidel therefore anticipates the administered antibody of the present claims.
Garidel teaches that clinical features of AL amyloidosis include a constellation of symptoms and organ dysfunction that can include neuropathies (see [0005]) or dysfunction of the peripheral nervous system (see [0077]), and that a desired outcome of treatment for AL amyloidosis includes amelioration of amyloid disease-specific symptoms, such as a decrease in the incidence or severity of known symptoms, including peripheral neuropathy (see [0081]). Such teachings are on point to the therapeutic method of treating a patient with peripheral neuropathy associated with AL amyloidosis as in instant claims 1 and 9, and claim 2 reciting that the progression of peripheral neuropathy is reversed.  Garidel further discloses that the dosage of administered antibody is typically from about 0.5 mg/kg to about 30 mg/kg of the antibody, such as about 25 mg/kg (see [0084]), administered intravenously at a frequency of about once a month, or once every 28 days (see [0025]-[0026]). Such teachings therefore address to the limitation in claim 1 reciting “wherein the dosage is about 24 mg/kg and the antibody is administered intravenously every 28 days.”
Regarding limitations reciting patients receiving alternate treatments in claims 8-10, Garidel indicates that patients amenable to treatment also include those patients who have received, are currently receiving, or will later receive an alternate therapy, for treatment of amyloid disease, such as bortezomib, melphalan and/or lenalidomide, wherein such therapies may or may not have been successful by the relevant clinical measures (see [0078]).
Regarding claims 11 and 12, as evidenced by Shin et al., peripheral neuropathy is a common complication of the systemic amyloidosis, and occurs in 17% or more of patients with AL amyloidosis (see abstract and p. 9). Therefore, the treatment of patients having peripheral neuropathy associated with AL amyloidosis would inherently encompass the treatment of patients both presenting with peripheral neuropathy, as in claim 12, and patients presenting with a symptom other than peripheral neuropathy, as in claim 11.
Regarding limitations in claims 9 and 13 reciting that the patient has not shown any cardiac or renal response to such dosage (of antibody) when previously administered, Garidel teaches that treatment can be monitored in patients with AL amyloidosis by assessing cardiac or renal markers (see [0083]). Garidel indicates that treatment typically entails multiple dosages over a period of time, and if the response falls (i.e., the patient has not shown a response at a particular dosage), a booster dosage may be administered ([0083]). Taken together with Garidel’s teachings that the dosage amount (including dosage escalation) or frequency of dosing can be adjusted as necessary to provide a clinically significant effect (see [0084]-[0086] and [0120]), such teachings are on point to the claims 9 and 13. In particular, the broadest reasonable interpretation (BRI) of these claims allows for an initial (or previous) administration of the 2A4 antibody to the patient, which dose did not show a cardiac or renal response, and a subsequently administered elevated dosage that was effective to treat peripheral neuropathy.
And with respect to claim 14, Garidel teaches an antibody formulation comprising antibody at a concentration of about 10 mg/ml, a histidine buffer at a concentration of about 25 mM, trehalose at a concentration of about 230 mM, polysorbate 20 at a concentration of about 0.2 g/L, and a pH of about 6.5 (see [0016]). Lyophilized formulations may comprise polysorbate 20 at a concentration within the range of about 0.005% to about 0.05% by weight, wherein upon reconstitution the concentration is about 0.2 g/L (see [0018]).  Additionally, within the (reconstituted) composition, the antibody may be present at a concentration within the range of about 1 mg/ml to about 100 mg/ml (see [0010]), such as 50 mg/ml (see [0012], [0017], [0046] and claim 14 at p. 30).
Accordingly, since Garidel teaches administration of the same agent (humanized 2A4) to the same patient population (AL amyloidosis patients having peripheral neuropathy) for the same purpose (therapy) and at the same dosage and frequency of administration, Garidel’s teachings inherently provide for the independent treatment of peripheral neuropathy in a patient with AL amyloidosis as claimed. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-2 and 5-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7-23 of U.S. Patent No. 9,884,020 as evidenced by Shin et al. (Mt. Sinai J. Med. 2012, 79(6), 733-748; listed on 02/04/2021 IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because in each case the claims encompass the therapeutic administration of a pharmaceutical composition comprising the same antibody, humanized 2A4, to the same patient population (patients having AL amyloidosis). As evidenced by Shin et al., peripheral neuropathy is a common complication of the systemic amyloidosis, and occurs in 17% or more of patients with AL amyloidosis (see abstract and p. 9). Therefore, the patient populations are co-extensive. The patented claims also recite identical formulations comprising the antibody, as well as co-administered agents and dosing regimens as the instant claims. For example, the patented claims recite administering 25/mg of the antibody, which is “about 24 mg/kg” once every 28 days. Therefore the patented ‘020 claims anticipate or render obvious the recited invention of present claims 1-2 and 5-14.

7.	Claims 1-2 and 5-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 12, 15-17, 19-20, 22-26, 41-42, 44-45 and 78 of copending Application No. 16/810,319 (reference application) as evidenced by Shin et al. (Mt. Sinai J. Med. 2012, 79(6), 733-748; listed on 02/04/2021 IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because in each case the claims recite the therapeutic administration of the same agent (humanized 2A4 antibody; which comprises the same VL and VH sequences, and therefore the identical CDR sequences) to patients having the same disease (AL amyloidosis).  Again, as evidenced by Shin et al., peripheral neuropathy is a common occurrence in patients with AL amyloidosis, and therefore the patient population inherently comprises those with peripheral neuropathy. Additionally, the co-pending claims recite that the patient previously received, or concomitantly receives, treatment with one or more of the therapies recited in present claim 10, and the antibody is administered a dosage of about 24 mg/kg intravenously at a frequency of every 28 days, which is on point to limitations in present claim 9. The co-pending claims of the ‘319 application therefore anticipate or render obvious the invention of the present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

8.	Claims 1-2 and 5-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 12, 15-17, 19-20, 22-26, 41-42, 44-45 and 78 of copending Application No. 16/810,319 as evidenced by Shin et al. (2012; cited above), and in view of Garidel et al. (US 2013/0295082 A1). 
	The reasons why the claims of the co-pending ‘319 application teach or render obvious the invention of present claims 1-2 and 5-13 is discussed above. However, the co-pending claims do not recite an antibody formulation as in present claim 14.
The teachings of Garidel et al. are discussed above and provide for a method of treating a patient having AL amyloidosis, which treatment includes treating symptoms of AL amyloidosis such as peripheral neuropathy, comprising administering the same antibody of the present claims. Garidel also teaches an antibody formulation comprising such an anti-AA antibody at a concentration of about 10 mg/ml, a histidine buffer at a concentration of about 25 mM, trehalose at a concentration of about 230 mM, polysorbate 20 at a concentration of about 0.2 g/L, and a pH of about 6.5 (see [0016]). Lyophilized formulations may comprise polysorbate 20 at a concentration within the range of about 0.005% to about 0.05% by weight, wherein upon reconstitution the concentration is about 0.2 g/L (see [0018]).  Additionally, within the (reconstituted) composition, the antibody may be present at a concentration within the range of about 1 mg/ml to about 100 mg/ml (see [0010]), such as 50 mg/ml (see [0012], [0017], [0046] and claim 14 at p. 30). Such teachings address all of the elements of present claim 14.
Accordingly, it would have been obvious to have used the formulation disclosed in Garidel as a pharmaceutical composition for the therapeutic administration to patients having AL amyloidosis-related peripheral neuropathy, as in the co-pending ‘319 claims, and thereby arrive at the presently claimed invention. Given that the antibody disclosed in Garidel is the same antibody as in the present claims as well as in the claims of the co-pending application (i.e., a humanized 2A4 antibody), the artisan would have had motivation to use the formulation taught by Garidel as well as a reasonable expectation that such an antibody formulation could be successfully produced and used therapeutically. This is a provisional nonstatutory double patenting rejection.

Conclusion
9.	No claims are allowed.


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649